DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claim 1 is pending and subject to examination in this Office action.
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Specification
The specification amendment filed on 28 December 2020 is objected to because it was not presented in the manner prescribed by 37 CFR 1.121(b).  In this regard, please note that future specification amendments will be held non-compliant if they are not in conformance with 37 CFR 1.121(b).

Claim Objections
The claim amendment filed on 28 December 2020 is objected to because it was not presented in the manner prescribed by 37 CFR 1.121(c).  In this regard, please note that future claim amendments will be held non-compliant if they are not in conformance with 37 CFR 1.121(c).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as unpatentable over CN 109435406, in view of Baig (U.S. Patent No. 5,922,447) and Pereira (U.S. Patent Application Publication No. 2018/0171993).
	Regarding independent claim 1, CN '406 discloses a process for manufacturing a near vacuum fire retardant material that improves noise reduction and heat preservation in ceiling and indoor compartment boards. The environmentally friendly lightweight board has an upper panel (2) and a lower panel (3) each sealed with aluminum foil and which are symmetrically fixedly connected to the upper and lower end faces of a paper core material (1). The paper core material is a hollow support structure.
CN '406 does not appear to expressly describe using environmentally friendly, non-toxic recyclable hearthstone or stone, pumice granules, or cracked ceramic material to make the near vacuum fire retardant material.  As shown by Baig, it was old and well-known in the art to utilize at least one of these materials (i.e., perlite) to make lightweight boards.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize one of such materials to make a lightweight board that also maintains structural integrity.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
CN '406 does not appear to expressly describe that its upper aluminum foil film heat seals an air suction valve at a suitable position, and pumps the ceiling and the indoor compartment board to a vacuum.  As evidenced by Pereira, it was old and well-known in the art to provide upper aluminum foil film to heat seal an air suction valve at a suitable position, and pump the top and the interior board to a vacuum (elements 3 and 4; also see paragraphs [0043-044] and [0016-0017]).  It would have also been obvious to one of ordinary skill in the art before the effective KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, CN '406 as modified by Baig and Pereira results in the invention of claim 1.

Response to Arguments
Applicant did not present any arguments in support of patentability.  In this regard, Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the Examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Pro Se Mailing Notice

It appears that the applicant in this application is a pro se applicant (an inventor filing the application alone without the benefit of a Patent Attorney or Agent).  Applicant may not be aware of the preferred methods of ensuring timely filing of responses to communications from the Office and may wish to consider using the Certificate of Mailing or the Certificate of Transmission procedures outlined below.

CERTIFICATE OF MAILING

To ensure that the Applicant's mailed response is considered timely filed, it is advisable to include a "certificate of mailing" on at least one page (preferably on the first page) of the response.  This "certificate" should consist of the following statement:

	I hereby certify that this correspondence is being deposited with the United States Postal Service as first class mail in an envelope addressed to: "Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450”  on (date).

(Typed or printed name of the person signing this certificate)

(signature)

CERTIFICATE OF TRANSMISSION

Alternatively, if applicant wishes to respond by facsimile rather than by mail, another method to ensure that the Applicant's response is considered timely filed, is to include a "certificate of transmission" on at least one page (preferably on the first page) of the response.  This method should be used by foreign applicants without access to the U.S. Postal Service.  This "certificate" should consist of the following statement:

	I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (571) 273-8300 on (date).

(Typed or printed name of the person signing this certificate)

					(signature)

These "Certificates" may appear anywhere on the page, and may be handwritten or typed.  They must be signed, and the date must be the actual date on which it is mailed or transmitted.
For the purpose of calculating extensions of time, the date shown on the certificate will be construed as the date on which the paper was received by the Office, regardless of the date the U.S. Postal Service actually delivers the response, or the fax is “date-stamped” in.  In this way, postal or transmission delays do not affect the extension-of-time fee.

In the event that a communication is not received by the Office, applicant's submission of a copy of the previously mailed or transmitted correspondence showing the originally signed Certificate of Mailing or Transmission statement thereon, along with a statement from the person signing the statement which attests to the timely mailing or transmitting of the correspondence, would be sufficient evidence to entitle the applicant to the mailing or transmission date of the correspondence as listed on the Certificate of Mailing or Transmission, respectively.

NOTICE TO APPLICANT:  In the case of lost or late responses the use of other “receipt producing” forms of mailing a correspondence to the Patent Office, such as Certified Mail, or a private shipper such as FedEx, WILL NOT result in the applicant getting the benefit of the mailing date on such receipts.  These receipts are not considered to be acceptable evidence since there is nothing to “tie-in” the receipt with the particular document allegedly submitted. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY MINTZ/
Primary Examiner, Art Unit 3635